Exhibit 10.3 STRAYER EDUCATION, INC. 2011 Equity Compensation Plan NONQUALIFIEDSTOCK OPTION AGREEMENTFOR EMPLOYEE Strayer Education, Inc., a Maryland corporation (the "Corporation"), hereby grants an option to purchase shares of its common stock, $.01 par value, (the "Stock") to the optionee named below. The terms and conditions of the option are set forth in this cover sheet, in the attachment and in the Corporation's 2011 Equity Compensation Plan (the “Plan”). Grant Date: Expiration Date: ­­­­­; subject to special provisions for earlier expiration fortermination of Service or Change in Control Resulting in Termination as described in the Agreement and Plan. Name of Optionee: Number of Shares Covered by Option: Option Price per Share: Vesting Schedule: This option will vest in its entirety on the anniversary of the Grant Date; subject to special provisions for death, Disability or Change in Control Resulting in Termination as described in the Agreement and Plan. By signing this cover sheet, you agree to all of the terms and conditions described in the Agreement and in the Plan, a copy of which is also attached. IN PARTICULAR, YOU ACKNOWLEDGE THAT THIS OPTION GRANT CONSTITUTES CONSIDERATION FOR YOUR ACCEPTANCE OF THE NON-COMPETITION PROVISIONS CONTAINED IN THE AGREEMENT. You acknowledge that you have carefully reviewed the Plan, and agree that the Plan will control in the event any provision of this Agreement should appear to be inconsistent. Optionee: (Signature) Corporation: (Signature) Title: This is not a stock certificate or a negotiable instrument. STRAYER EDUCATION, INC. 2011 Equity Compensation Plan NONQUALIFIED STOCK OPTION AGREEMENT NonqualifiedStock Option This option is not intended to be an incentive stock option under Section 422 of the Internal Revenue Code and will be interpreted accordingly. Vesting This option is only exercisable before it expires and then only with respect to the vested portion of the option.Subject to the preceding sentence, you may exercise this option, in whole or in part, to purchase a whole number of vested shares not less than 100 shares, unless the number of shares purchased is the total number available for purchase under the option, by following the procedures set forth in the Plan and below in this Agreement. Your right to purchase shares of Stock under this option vests as to the total number of shares covered by this option, as shown on the cover sheet (the “Option Shares”), on the anniversary of the Grant Date. Notwithstanding the vesting schedule in the preceding paragraph, or any other term of this Agreement or the Plan, the Option Shares shall become fully vested upon your death or Disability or upon or a Change in Control Resulting in Termination.For purposes of this Agreement, a Change in Control Resulting in Termination shall occur when there is a Change in Control, as that term is defined herein , and (1) your Service is terminated without cause within six (6) months of the effective date of the Change in Control or (2) there occurs a material reduction in your authority, functions, duties or responsibilities which causes your resignation from the Company within six (6) months of the effective date of the Change in Control. Term Your option will expire in any event at the close of business at Corporation headquarters on the day before the anniversary of the Grant Date, as shown on the cover sheet.Your option will expire earlier if your Service terminates, as described below. Terminationof Service If your Service terminates for any reason other than your death or Disability, or a Change in Control Resulting in Termination, then if unvested as of the date of termination of Service, your option will immediately expire, and if your Service terminates for a Change in Control Resulting in Termination, your option will become fully vested as of the date of termination of Service and, your option will expire at the close of business at Corporation headquarters twelve (12) months after such termination date. During that twelve-month period, you may exercise your vested option. Death or Disability If your Service terminates because of your death, then your option will immediately become fully vested and your option will expire at the close of business at Corporation headquarters on the date twelve (12) months after the date of death.During that twelve-month period, your estate or heirs may exercise your vested option. If your Service terminates because of your Disability, then your option will immediately become fully vested, and your option will expire at the close of business at Corporation headquarters on the date twelve (12) months after the date of such termination.During that twelve-month period, you or your legal representative may exercise your vested option. Notice of Exercise When you wish to exercise this option, you must notify the Corporation by filing the proper "Notice of Exercise" form at the address given on the form.Your notice must specify how many shares you wish to purchase (in increments of at least 100 shares). Your notice must also specify how your shares of Stock should be registered (in your name only or in your and your spouse's names as joint tenants with right of survivorship).The notice will be effective when it is received by the Corporation. If someone else wants to exercise this option after your death, that person must prove to the Corporation's reasonable satisfaction that he or she is legally entitled to do so. Form of Payment When you submit your notice of exercise, you must include payment of the option price and applicable withholding taxes for the shares you are purchasing.Payment may be made in one (or a combination) of the following forms: ● Cash, your personal check, a cashier's check, a money order or another cash equivalent acceptable to the Corporation. ● Shares of Stock of the Corporation which have already been owned by you for more than six months and which are surrendered to the Corporation.The value of the shares, determined as of the effective date of the option exercise, will be applied to the option price. ●
